Per Curiam.

The acknowledgment, and proof of deeds, is merely for the purpose of recording them, and is not conclusive on the opposite party. The proof or acknowledgment is, necessarily, ex parte; and the party who is to be affected by the deed, ought, at any time, to be allowed to question its validity, and the force and effect of the formal proof. To consider the certificate of the judge as conclusive on this subject, would produce manifest injustice. As there was a misdirection of the judge in refusing the evidence offered to rebut the proof of the deed to Cole, which was taken in 1750, we think there ought to be a new trial with costs, to abide the event of the suit. We give no opinion on the location of the deed, which has been so much contested.
New trial granted.